Exhibit 10.1

 

AMENDMENT NO. 3 TO CREDIT AGREEMENT

 

This Amendment No. 3 to Credit Agreement (this “Third Amendment”) dated as of
March 26, 2014, is made by and among TILE SHOP HOLDINGS, INC., a Delaware
corporation (“Holdings”), THE TILE SHOP, LLC, a Delaware limited liability
company (the “Company”), TILE SHOP LENDING, INC., a Delaware corporation (“Tile
Shop Lending”), certain Subsidiaries of the Company party hereto as borrowers
(each such Subsidiary and Tile Shop Lending, a “Designated Borrower” and,
together with the Company, the “Borrowers” and, each a “Borrower”), certain
Subsidiaries of the Company party hereto as guarantors (each such Subsidiary, a
“Subsidiary Guarantor” and, together with Holdings, the “Guarantors” and each a
“Guarantor”), each lender party hereto (collectively, the “Lenders” and
individually, a “Lender”), and BANK OF AMERICA, N.A., as Administrative Agent
(the “Administrative Agent”), a Swing Line Lender and an L/C Issuer.

 

 

W I T N E S S E T H:

 

WHEREAS, certain of the Borrowers, Holdings, the Administrative Agent and the
Lenders have entered into that certain Credit Agreement dated as of October 3,
2012 (as amended by that certain Amendment No. 1 to Credit Agreement dated as of
April 30, 2013, Amendment No. 2 to Credit Agreement dated as of July 8, 2013,
and as further amended, modified, supplemented, restated, or amended and
restated to, but not including, the date hereof, the “Credit Agreement”; the
capitalized terms used in this Third Amendment not otherwise defined herein
shall have the respective meanings given thereto in the Credit Agreement),
pursuant to which the Lenders have made available to certain of the Borrowers a
term loan facility and a revolving credit facility; and

 

WHEREAS, the Borrowers have requested that the Administrative Agent and the
Lenders agree to amend certain terms of the Credit Agreement, which the
Administrative Agent and the Lenders are willing to do on the terms and
conditions contained in this Third Amendment.

 

NOW, THEREFORE, in consideration of the premises and further valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

1.     Amendments to Credit Agreement. Subject to the terms and conditions set
forth herein, the Credit Agreement is hereby amended as follows:

 

 

(a)

The definition of “Capital Expenditures” in Section 1.01 of the Credit Agreement
is hereby amended to read in its entirety as follows:

 

““Capital Expenditures” means, with respect to any Person for any period, any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset. For purposes of this definition, the purchase price of equipment
that is purchased simultaneously with the trade-in of existing equipment or with
insurance proceeds shall be included in Capital Expenditures only to the extent
of the gross amount by which such purchase price exceeds the credit granted by
the seller of such equipment for the equipment being traded in at such time or
the amount of such insurance proceeds, as the case may be.”

 

 
 

--------------------------------------------------------------------------------

 

 

 

(b)

The following definition of “Third Amendment Effective Date” is hereby added to
Section 1.01 of the Credit Agreement to read as follows:

 

““Third Amendment Effective Date” means, March 26, 2014.”

 

 

(c)

Section 7.11(b) of the Credit Agreement is hereby amended to read in its
entirety as follows:

 

 

“(b)     Consolidated Total Rent Adjusted Leverage Ratio. Permit the
Consolidated Total Rent Adjusted Leverage Ratio at any time during any period of
four fiscal quarters of Holdings set forth below to be greater than the ratio
set forth below opposite such period:

 

Four Fiscal Quarters Ending

Maximum

Consolidated

Total Rent

Adjusted

Leverage Ratio

Third Amendment Effective Date through September 30, 2014

4.00 to 1.00

December 31, 2014

3.75 to 1.00

March 31, 2015 and each fiscal quarter thereafter

3.50 to 1.00

 

 

(d)

Section 7.12 of the Credit Agreement is hereby amended to read in its entirety
as follows:

 

“7.12     Capital Expenditures. For the fiscal year ending December 31, 2014,
make or become legally obligated to make Capital Expenditures in excess of
$42,500,000 in the aggregate for Holdings and its Subsidiaries during such
fiscal year.”

 

2.     Effectiveness; Conditions Precedent. The parties hereto agree that upon
the satisfaction of each of the following conditions precedent all amendments
contained herein below shall be effective (the “Third Amendment Effective
Date”):

 

 

(a)

the Administrative Agent shall have received counterparts of this Third
Amendment, duly executed by each Borrower, each Guarantor, the Administrative
Agent and each of the Lenders, which counterparts may be delivered by
telefacsimile or other electronic means (including .pdf); and

 

 
2 

--------------------------------------------------------------------------------

 

 

 

(b)

both (i) an amendment fee shall have been received by the Administrative Agent
for each Lender executing this Third Amendment by 5:00 p.m. (New York time) on
March 26, 2014 for the account of such Lender, paid to the Administrative Agent,
equal to 0.075% (7.5 bps) multiplied by (A) in the case of the Revolving Credit
Lenders, each such Revolving Credit Lender’s Revolving Credit Commitment as of
the Third Amendment Effective Date and (B) in the case of the Term Lenders, each
such Term Lender’s Outstanding Amount of Term Loans as of the Third Amendment
Effective Date; and (ii) all other reasonable fees and expenses incurred or
payable in connection with the execution and delivery of this Third Amendment
(including the reasonable fees and expenses of counsel to the Administrative
Agent to the extent due and payable under Section 10.04(a) of the Credit
Agreement) shall have been paid in full.

 

3.     Representations and Warranties. In order to induce the Administrative
Agent and the Lenders to enter into this Third Amendment, each of Holdings and
each Borrower represents and warrants to the Administrative Agent and the
Lenders as follows:

 

(a)     The representations and warranties made by each of Holdings and each
Borrower in Article V of the Credit Agreement and in each of the other Loan
Documents to which it is a party are true and correct in all material respects
on and as of the date hereof, except to the extent that such representations and
warranties expressly relate to an earlier date;

 

(b)     This Third Amendment has been duly authorized, executed and delivered by
the Borrowers and the Guarantors party hereto and constitutes a legal, valid and
binding obligation of such parties, subject to applicable Debtor Relief Laws and
subject to general principles of equity, regardless of whether considered in a
proceeding in equity or at law;

 

(c)     The Persons appearing as Guarantors on the signature pages to this Third
Amendment constitute all Persons who are required to be Guarantors pursuant to
the terms of the Credit Agreement and the other Loan Documents (after giving
effect to this Third Amendment), and each of such Persons has become and remains
a party to a Guaranty as a Guarantor; and

 

(d)     As of the Third Amendment Effective Date, no Default or Event of Default
has occurred and is continuing.

 

4.     Entire Agreement. This Third Amendment, together with all the Loan
Documents (collectively, the “Relevant Documents”), sets forth the entire
understanding and agreement of the parties hereto in relation to the subject
matter hereof and supersedes any prior negotiations and agreements among the
parties relating to such subject matter. No promise, condition, representation
or warranty, express or implied, not set forth in the Relevant Documents shall
bind any party hereto, and no such party has relied on any such promise,
condition, representation or warranty. Each of the parties hereto acknowledges
that, except as otherwise expressly stated in the Relevant Documents, no
representations, warranties or commitments, express or implied, have been made
by any party to the other in relation to the subject matter hereof or thereof.
None of the terms or conditions of this Third Amendment may be changed,
modified, waived or canceled orally or otherwise, except in writing and in
accordance with Section 10.01 of the Credit Agreement.

 

 
3 

--------------------------------------------------------------------------------

 

 

5.     Full Force and Effect of Agreement. Except as hereby specifically
amended, modified or supplemented, the Credit Agreement and all other Loan
Documents are hereby confirmed and ratified in all respects and shall be and
remain in full force and effect according to their respective terms.

 

6.     Counterparts. This Third Amendment may be executed in any number of
counterparts, each of which shall be deemed an original as against any party
whose signature appears thereon, and all of which shall together constitute one
and the same instrument. Delivery of an executed counterpart of a signature page
of this Third Amendment by telecopy or other electronic means (including .pdf)
shall be effective as delivery of a manually executed counterpart of this Third
Amendment.

 

7.     Governing Law. This Third Amendment shall in all respects be governed by,
and construed in accordance with, the laws of the State of New York applicable
to contracts executed and to be performed entirely within such State, and shall
be further subject to the provisions of Sections 10.14 and 10.15 of the Credit
Agreement.

 

8.     Enforceability. Should any one or more of the provisions of this Third
Amendment be determined to be illegal or unenforceable as to one or more of the
parties hereto, all other provisions nevertheless shall remain effective and
binding on the parties hereto.

 

9.     References. From and after the Third Amendment Effective Date, all
references in the Credit Agreement and any of the other Loan Documents to the
“Credit Agreement” shall be deemed to be references to the Credit Agreement, as
amended or modified hereby.

 

10.     Successors and Assigns. This Third Amendment shall be binding upon and
inure to the benefit of the Borrowers, the Administrative Agent and each of the
Guarantors and Lenders, and their respective successors, legal representatives,
and assignees to the extent such assignees are permitted assignees as provided
in Section 10.06 of the Credit Agreement.

 

 

[Signature pages follow.]

 

 
4 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this instrument to be made,
executed and delivered by their duly authorized officers as of the day and year
first above written.

 

 

 



THE TILE SHOP, LLC

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Timothy C. Clayton 

 

 

Name:  

Timothy C. Clayton

 

 

Title:  

Senior Vice President & CFO

 

 

 
Amendment No. 3
Signature Page 

--------------------------------------------------------------------------------

 

 



 

Tile Shop Lending, INC.

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Timothy C. Clayton 

 

 

Name:  

Timothy C. Clayton

 

  Title: President & CFO  



 

 
Amendment No. 3
Signature Page 

--------------------------------------------------------------------------------

 

 



 

GUARANTORS:

         

 

 

 

TILE SHOP HOLDINGS, INC.

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Timothy C. Clayton 

 

 

Name:  

Timothy C. Clayton

 

 

Title:  

Senior Vice President & CFO

 



 

 

 



 

THE TILE SHOP OF MICHIGAN, LLC

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Timothy C. Clayton 

 

 

Name:  

Timothy C. Clayton

 

 

Title:  

Senior Vice President & CFO

 



 

 

 Amendment No. 3
Signature Page

--------------------------------------------------------------------------------

 

 



 

BANK OF AMERICA, N.A., as Administrative Agent

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Roberto Salazar

 

 

Name:  

Roberto Salazar

 

 

Title:  

Vice President

 



 

 

 Amendment No. 3
Signature Page

--------------------------------------------------------------------------------

 

 



 

bank of america, n.a., as a Lender, L/C Issuer and Swing Line Lender

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ A. Quinn Richardson

 

 

Name:  

A. Quinn Richardson

 

 

Title:  

Senior Vice President

 



 

 
Amendment No. 3
Signature Page 

--------------------------------------------------------------------------------

 

 



 

THE HUNTINGTON NATIONAL bank, as a Lender

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Marc D. Adams

 

 

Name:  

Marc D. Adams

 

 

Title:  

Vice President

 




Amendment No. 3
Signature Page